DETAILED ACTION
Status of the Application
1.	Claims 1 – 7 are pending and are under examination in this action.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 7, this claim is directed to both an apparatus and method steps of using the apparatus and are therefore indefinite.  See IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).  See also, Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
Claim 7 is directed to both an apparatus and a method based simultaneously requiring the physical structure of an apparatus (lines 2 – 12) and method steps (lines 13 – 28) simultaneously.  A recitation claiming both an apparatus and a method simultaneously is indefinite.
Lines 2 – 12 should be amended to remove the term “comprising” and instead recite “including”, or something similar, to show that the physical structure of the apparatus required by lines 2 – 12 are contained in the preamble and that the body of the claim itself is solely directed to the method.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 7, this claim is rejected under 35 USC 101 as being directed to neither a "process" nor a "machine," but rather embracing / overlapping two different statutory classes for at least the reasons stated above with regard to the rejection of this claim under 35 USC 112.  See Ex parte Lyell, 17 USPQ2d 1548, 1551 (Bd. Pat. App. & Inter. 1990).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 and 3 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (U.S. Pub. 2004/0021681) in view of Koehler et al. (U.S. Pub. 2007/0055799).
Regarding claim 1, Liao teaches: an information processing apparatus (FIG. 1; paragraph [0024]; mobile computer 100) comprising:
a display unit (FIG. 1; paragraph [0024]; main screen 105);
a touch sensor that is disposed on the display unit and that detects contact with an object on the display unit (FIG. 1; paragraphs [0025], [0027]; main screen 105 is a touch-screen type LCD and therefore includes a touch sensor disposed therein.  The touch sensor of main screen 105 detects contact with objects, such as stylus, touch pen, fingers, etc., on main screen 105);
a main system that: comprises a main processor and a main memory, and executes an Operating System (OS) (FIGS. 10, 11; paragraphs [0026], [0040], [0044]; computer module 1001 [main system] includes a CPU 1007 [main processor] and hard disk 1101 and RAM 1107 [either one or both together are interpreted as the main memory].  Computer module 1001 executes a computer operating system); and
an embedded system separate from the main system, comprising an embedded processor, and an embedded memory (FIGS. 10, 11; paragraphs [0042], [0045]; embedded system module 1003 includes a CPU 1015 [embedded processor] and RAM 1117 and ROM 1119 [embedded memory]) that:
generates image data of an input area for a virtual input device (FIG. 2; paragraph [0029]; embedded system module 1003 displays a virtual keyboard 200 on sub-screen 107 [input area]).
Liao fails to explicitly disclose: outputs image data of the input area to the main system; wherein the main system displays, on the display unit, the image data of the input area output by the embedded system.
However, Liao discloses that the embedded system module 1003 communicates with computer module 1001 to allow a user to input data and commands for computer module 1001 using the virtual keyboard 200 (paragraph [0029]).
Additionally, it was well-known and conventional, before the effective filing date of Applicant’s claimed invention, for a mobile computer to display the results of input to a keyboard on a primary display screen.
When this well-known and conventional knowledge is applied to the disclosure of Liao, it would have been obvious for touch inputs to letters of virtual keyboard 200 displayed on sub-screen 107 to result in corresponding letters being displayed on main screen 105 in an application that receives typing inputs (word processor, website interface, etc.).
Such a modification merely uses logic and well-known and conventional teachings in the art to fill in the gaps of the disclosure of Liao with regard to what happens when user input occurs on the virtual keyboard 200.
Liao fails to explicitly disclose: the embedded memory outputs image data of the input area to the main system by using a first general-purpose interface protected by the main system, and outputs input information based on detection information detected in the input area by the touch sensor, via the virtual input device to the main system by using a second general-purpose interface protected by the main system.
However, in a related field of endeavor, Koehler discloses an embedded system that provides a user interface to a computer (paragraph [0065]).
With regard to claim 1, Koehler teaches: the embedded memory outputs image data of the input area to the main system by using a first general-purpose interface protected by the main system, and outputs input information based on detection information detected in the input area by the touch sensor, via the virtual input device to the main system by using a second general-purpose interface protected by the main system (paragraph [0065]; embedded system is secure with regard to viruses since it serves computer 12 serves as a user interface only.  Accordingly, when implemented together with a main computer, as taught by Liao, the main computer would protect the interfaces used to output input to the virtual keyboard of the embedded system.  This is the main purpose to using embedded systems for user interfaces, to add protection and security).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Liao and Koehler to yield predictable results.  More specifically, the teachings of a mobile computer that includes an embedded system for providing a user interface, as taught by Liao, are known.  Additionally, the teachings of an embedded system for providing a user interface that is secure with regard to viruses, as taught by Koehler, are known as well.  The combination of the known teachings of Liao and Koehler would yield the predictable result of a mobile computer that includes an embedded system for providing a user interface that is secure with regard to viruses.  In other words, it would have been obvious to utilize the security protection features of an embedded system, as taught by Kohler, in conjunction with the embedded system of Liao, because using an embedded system for providing a user interface is primary for added protection and security.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Liao and Koehler to yield the aforementioned predictable results.
Regarding claim 3, neither Liao nor Koehler explicitly disclose: wherein the main system: sends display position information indicating a display position of the input area in the display unit to the embedded system, and displays image data of the input area output by the embedded system at a display position of the input area in the display unit, and the embedded system sets the input area on the basis of the display position information sent from the main system.
However, as set forth above with regard to claim 1, it was well-known and conventional, before the effective filing date of Applicant’s claimed invention, for a mobile computer to display the results of input to a keyboard on a primary display screen.
When this well-known and conventional knowledge is applied to the disclosure of Liao, either the main system or the embedded system would determine where the results of the input to a keyboard would be displayed on a primary display screen.  In other words, there are only two possible sources of the determination as to the particular location on main screen 105 in which the results of a user’s input to the virtual keyboard 200 are displayed.
Accordingly, it would have been obvious to try using the computer module 1001 [main system] of Liao to determine where to display the results of the input to a virtual keyboard 200 on main screen 105.  In this implementation, embedded system 1003 would output the results of input from the virtual keyboard 200 to main screen 105 based on the location determined by computer module 1001 [main system].
Such a modification merely uses logic and well-known and conventional teachings in the art to fill in the gaps of the disclosure of Liao with regard to what happens when user input occurs on the virtual keyboard 200.
Regarding claim 4, Liao teaches: wherein the apparatus sends type information indicating a type of the virtual input device to the embedded system, and the embedded system sets a type of the input area on the basis of the type information (paragraph [0029], [0031]; a user can switch between virtual keyboard 200 and virtual handwriting board 300 by applying user input to a switch key of a displayed interface.  In response to such a user input, embedded system module 1003 displays the newly selected virtual input device).
Liao fails to explicitly disclose: the type information is sent from the main system.
However, it would have been obvious to a person of ordinary skill in the art to merely relocate the switch key of virtual keyboard 200 to main screen 105 so that the main system would determine what virtual input device to provide for the user.  Such a modification merely requires rearranging a particular location of the switch key.  This requires nothing more than merely trying the disclosed switch key of Liao in the only other identifiable location, i.e., on main screen 105.
Regarding claim 5, Liao fails to explicitly disclose: wherein the embedded system changes the image data of the input area according to feedback based on input information accepted by the virtual input device.
However, as set forth above with regard to claim 1, it was well-known and conventional, before the effective filing date of Applicant’s claimed invention, for a mobile computer to display the results of input to a keyboard on a primary display screen.
Accordingly, it would have been logical and obvious for user input applied to the virtual keyboard 200 to be output on the main screen 105 as visual feedback to a user confirming what input on virtual keyboard 200 has been applied.
Such a modification merely uses logic and well-known and conventional teachings in the art to fill in the gaps of the disclosure of Liao with regard to what happens when user input occurs on the virtual keyboard 200.
Regarding claim 6, Liao teaches: wherein the display unit comprises a first display area displaying a main screen of the main system (FIG. 1; main screen 105) and a second display area displaying the image data of the input area (FIGS. 1, 2; sub-screen 107).
Regarding claim 7, this claim is a method recitation of the apparatus recitations and functional requirements of claim 1.  Accordingly, this claim is rejected for at least the same reasons as set forth above with regard to claim 1.  A duplication of the above rejection is not included in this action for the purpose of brevity.

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Koehler, as applied to claim 1, in further view of Krishnamurthy (U.S. Patent 8.176,324).
Regarding claim 2, neither Liao nor Koehler explicitly disclose: wherein the embedded system: outputs the input information accepted by the virtual input device to the main system by using a Human Interface Device (HID) class of a Universal Serial Bus (USB) interface, and outputs the image data of the input area to the main system by using a USB Video Class (UVC).
However, in a related field of endeavor, Krishnamurthy discloses: a secure virtual keyboard (Abstract).
With regard to claim 2, Krishnamurthy teaches: wherein the embedded system: outputs the input information accepted by the virtual input device to the main system by using a Human Interface Device (HID) class of a Universal Serial Bus (USB) interface (FIG. 3; col. 4, line 54 – col. 5, line 5; a virtual keyboard application 115 may be stored on a secure USB device 300 to provide a secure virtual keyboard.  Accordingly, a virtual keyboard application 115 is embedded in USB device 300.  User input devices that connect via a USB interface are well-known to use HID class protocols).
The combination of Liao and Krishnamurthy teaches: outputs the image data of the input area to the main system by using a USB Video Class (UVC) (Liao; it would have been obvious to output the results of handwriting input applied to virtual handwriting board 300 over time as the input is applied.  This would result in the handwriting input being displayed as a video sequence of images as the handwriting is applied by a user.  USB interfaces are well-known to use UVC class protocols when outputting video data.  When the USB device 300 of Krishnamurthy is used to provide the virtual handwriting board 300 of Liao, it would have been obvious to use UVC class protocols to output the handwriting input applied to handwriting board 300 over time as a video sequence of images).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Liao, Koehler, and Krishnamurthy to yield predictable results.  More specifically, the teachings of a mobile computer that includes an embedded system for providing a user interface, as taught by Liao, are known.  Additionally, the teachings of a virtual keyboard embedded on a USB device for security where USB protocols are used for transmitting data from the USB device to a computer, as taught by Krishnamurthy, are known as well.  The combination of the known teachings of Liao and Krishnamurthy would yield the predictable results of a mobile computer that includes an embedded system on a USB for providing a secure user interface that uses USB protocols for transmitting data from the USB to the mobile computer.  In other words, it would have been obvious to implement the embedded system of Liao as a USB interface to enhance the security and interchangeability of the user input devices, as disclosed by Krishnamurthy.  When combined with Krishnamurthy, the embedded system of Liao would utilize the well-known HID and UVC protocols depending on the particular virtual input device being utilized.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Liao, Koehler, and Krishnamurthy to yield the aforementioned predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626